DETAILED ACTION
1.	This office action is in response to communication filed on 04/20/2022. Claims 1-20 are pending on this application.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) “Chen European Patent No. EP3726650 would be exclude from being considered prior art due form common owner” have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s)	 1-2, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. Pub. No. 2020/0275218.
Regarding claim 1, Fig.  4A of Xue et al. discloses  an antenna (antenna paragraphs 0014-0015) arranged on or in a wearable audio device (Fig. 2A) , comprising: a first curved arm (arm 406d) coupled to a first port (left port 407)  a second curved arm (arm 406b) of equal size and equal shape (equal size and shape of 406b ) as the first curved arm  (406d) and electrically coupled to a second port (right port 407), wherein the second curved arm (106d) is rotationally positioned 180 degrees (180 degrees  rotation 106d), relative to the first curved arm (106d), about an imaginary axis perpendicular  to a surface  (imaginary axis perpendicular to the surface of Fig. 4A) of the wearable audio device (Fig. 2A).  
Regarding claim 2. The antenna of claim 1, Fig. 4A further comprising a bridge (410) electrically coupled to the first curved arm (406d) and the second curved arm (406b).  
Regarding claim 4. The antenna of claim 1, Fig. 4A further disclose wherein the wearable audio device is an earbud (Fig. 3A).  
Regarding claim 5. The antenna of claim 1, Fig. 4A further discloses wherein the antenna (400) is arranged about the surface of the wearable audio device (surface of Fig. 2A).  
Regarding claim 6. The antenna of claim 5, Fig. 5A further discloses wherein the surface (surface of 200) is substantially convex (convex of 208 in Fig. 2A).  
Regarding claim 7. The antenna of claim 1, Fig. 4A further discloses wherein the antenna (400) is electrically small (small of antenna with respect to the earbud in Fig. 2A).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al.  as applied to claim 2 above, and further in view of Orsi et al. Pub. No. 2015/0162660.
Regarding claim 33. Xue et al. as applied to claim 2 above discloses the bridge (104) electrically coupled to the first curved arm (406d) and the second curved arm (406b); however, Chen does not disclose the bridge (104) has a minimum width less a minimum width of the first curved arm and/or a minimum width of the second curved arm.  
Fig. 6C of Orsi et al. discloses  an antenna (paragraph 0020) arranged on comprising: a first curved arm (621) coupled to a first port (17) and a second curved arm (620) of equal size (equal in size of 620) and equal shape (equal shape of 620) as the first curved arm  (621) coupled to a second port (16), wherein the second curved arm (620) is rotationally positioned 180 degrees (180 degrees of  between 620 and 621), relative to the first curved arm (621), about an imaginary axis perpendicular  to a surface  (imaginary axis perpendicular to the surface of 608) of the antenna device (Fig. 76A); a bride (617, 12, 616)  electrically coupled to the first curved arm (621) and the second curved arm (621); wherein the bridge ((617, 12, 616)) has a minimum width (minimum width of 617 and 616) less a minimum width of the first curved arm (minimum width of 621)  and/or a minimum width of the second curved arm (minimum width of 620).  
Xue et al.   and Orsi et al. are common subject matter arms antenna; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Orsi et al. into Xue et al.   for the purpose of providing radiation efficiency, a compound loop antenna (CPL) that transmit and receive modes with greater efficiency than a conventional antenna with a comparable size (paragraph 0035 of Oris et al.).

Regarding claim 8. Xue et al.  as applied to claim 1 above discloses does not discloses wherein the first curved arm is electrically coupled to the first port via a first feed track, and wherein the second curved arm is electrically coupled to the second port via a second feed track.
Fig. 6C of Orsi et al. discloses  an antenna (paragraph 0020) arranged on comprising: a first curved arm (621) coupled to a first port (17) and a second curved arm (620) of equal size (equal in size of 620) and equal shape (equal shape of 620) as the first curved arm  (621) coupled to a second port (16), wherein the second curved arm (620) is rotationally positioned 180 degrees (180 degrees of  between 620 and 621), relative to the first curved arm (621), about an imaginary axis perpendicular  to a surface  (imaginary axis perpendicular to the surface of 608) of the antenna device (Fig. 76A); ); wherein the first curved arm (621) is electrically coupled to the first port (17) via a first feed track (625), and wherein the second curved arm (620) is electrically coupled to the second port (16) via a second feed track (624).
Xue et al.   and Orsi et al. are common subject matter arms antenna; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Orsi et al. into Xue et al.   for the purpose of providing radiation efficiency, a compound loop antenna (CPL) that transmit and receive modes with greater efficiency than a conventional antenna with a comparable size (paragraph 0035 of Oris et al.).
Regarding claim 9. Xue et al. combined with Orsi et al. applied to claim 8 above further discloses wherein the first feed track (625) and the second feed track (624) are substantially parallel (parallel of 624 and 627).

Allowable Subject Matter
7.	Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: radio frequency integrated circuit ("RFIC") configured to transmit or receive a radio frequency ("RF") signal via an RF port and to provide a control logic signal via a control logic port; a fixed matching network electrically coupled to the RF port of the RFIC; a tuneable capacitor comprising a first port, a second port electrically coupled to ground, and a tuning port electrically coupled to the control logic port of the RFIC, wherein the tuning port is configured to receive the control logic signal; and a switching circuit comprising a first port electrically coupled to the fixed matching network, a second port electrically coupled to the first port of the tuneable capacitor, and configured to transmit or receive the RF signal via one of the first port or second port of the antenna.  
8.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: a radio frequency integrated circuit ("RFIC") configured to transmit a radio frequency ("RF") signal via an RF port and to provide a control logic signal via a control logic port; a fixed matching network electrically coupled to the RF port of the RFIC; a tuneable capacitor comprising a first port electrically coupled to the fixed matching network, a second port electrically coupled to ground, and a tuning port electrically coupled to the control logic port of the RFIC, wherein the tuning port is configured to receive the control logic signal; and a balun electrically coupled to the fixed matching network, the first port of the antenna, and the second port of the antenna, and configured to: receive the RF signal via the fixed matching network; generate a first differential signal based on the RF signal, wherein the first differential signal has a first phase; generate a second differential signal based on the RF signal, wherein the second differential signal has a second phase, and wherein the second phase differs from the first phase by a differential phase value; transmit the first differential signal to the first port of the antenna; and transmit the second differential signal to the second port of the antenna.  
9.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: a radio frequency integrated circuit ("RFIC") configured to receive a radio frequency ("RF") signal via an RF port and to provide a control logic signal via a control logic port; a fixed matching network electrically coupled to the RF port of the RFIC; a tuneable capacitor comprising a first port electrically coupled to the fixed matching network, a second port electrically coupled to ground, and a tuning port electrically coupled to the control logic port of the RFIC, wherein the tuning port is configured to receive the control logic signal; and a balun electrically coupled to the fixed matching network, the first port of the antenna, and the second port of the antenna, and configured to: receive a first differential signal from the first port of the antenna; receive a second differential signal from the second port of the antenna; generate the RF signal based on the first and second differential signal; and transmit the RF signal to the RFIC via the fixed matching network.

Contact Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

05/31/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845